      Case: 1:19-cv-01905-SL Doc #: 12-1 Filed: 12/12/19 1 of 6. PageID #: 58



                       NOTICE OF COLLECTIVE ACTION LAWSUIT
Gorsha v. Hummingbird Home Care, LLC, et al., Case No. 1:19-CV-1905, United States District
Court, Northern District of Ohio, Eastern Division
TO:    All former and current Home Health Aides of Hummingbird Home Care, LLC, or
       similar home care providers with different job titles, who worked more than 40 hours
       in one or more workweeks between August 30, 2016 and the present.
RE:    Hummingbird Home Care, LLC – Fair Labor Standards Action Litigation
                                                 ***
                        PLEASE READ THIS NOTICE CAREFULLY
                                                 ***
                                    I.      INTRODUCTION
       The purpose of this Notice is to inform you of the existence of a collective action lawsuit

of which you may be a member, and your option to elect to participate in the lawsuit.

       You should be aware that this collective action lawsuit is only in the early stages. The

right to recovery is not established and is not certain. Your decision to participate in this lawsuit

does not guarantee that you will receive money.                Hummingbird Home Care, LLC

(“Hummingbird”) and Gia Cefaratti (the “Defendants”) maintain that their pay practices fairly

and lawfully compensate their employees.

                         II.     DESCRIPTION OF THE LAWSUIT

       On August 21, 2019, this lawsuit was filed by Plaintiff Justina Gorsha (the “Plaintiff”)

against Defendants alleging violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201–219,

and the Ohio Minimum Fair Wage Standards Act, Ohio Rev. Code § 4111.03. The Plaintiff

alleges that Defendants failed to pay their home health care workers for time spent traveling

between client locations during the course of the workday. Furthermore, Plaintiff alleges that

Defendants failed to pay overtime compensation when home health care workers worked over 40

hours in a workweek.


                                                  1
      Case: 1:19-cv-01905-SL Doc #: 12-1 Filed: 12/12/19 2 of 6. PageID #: 59



       Defendants deny any liability and assert that they properly paid employees in a manner

consistent with the requirements of the FLSA. The Court has not yet decided who will win the

lawsuit.

                           III.     NO RETALIATION PERMITTED

           If you join this lawsuit, federal law prohibits Defendants from retaliating against you as

 a result of your participation. However, participating in this lawsuit does not excuse you from

 complying with Defendants’ existing policies and work rules.

                              IV.    DEFINITION OF THE CLASS

       All former and current home health aides employed by Hummingbird, or similar home

care providers with different job titles employed by Hummingbird, who worked more than 40

hours in one or more workweeks between August 30, 2016 and the present can participate in this

lawsuit.

       If you received a copy of this notice in an envelope specifically addressed to you, you

may fit the above definition.

                V.     YOUR RIGHT TO PARTICIPATE IN THIS LAWSUIT

           You may join this lawsuit only if you meet the class definition above. If so, you can join

 this action by mailing your completed and signed “Consent to Join Form” in the self-addressed

 stamped envelope provided or by otherwise sending the “Consent to Join Form” to Plaintiff’s

 counsel at Nilges Draher LLC, 7266 Portage Street, N.W., Suite D, Massillon, Ohio 44646.

           You can also email the “Consent to Join Form” in a PDF document to Plaintiffs’ counsel

 at cs@ohlaborlaw.com or fax the “Consent to Join Form” to (330) 470-4428.

           This form must be returned postmarked, faxed, or emailed by [60 days from the date

 of mailing of the notice]. If you fail to return the “Consent to Join Form” by the [60 days from


                                                   2
       Case: 1:19-cv-01905-SL Doc #: 12-1 Filed: 12/12/19 3 of 6. PageID #: 60



 the date of mailing of the notice] deadline, you will not be able to participate in the lawsuit,

 and you will not be eligible to participate in any recovery that may be obtained by the lawsuit.

          If you file a “Consent to Join Form,” your continued right to participate in the lawsuit

 may depend upon later decisions by the Court concerning the appropriateness of a collective

 action treatment and other matters.

                         VI.        EFFECT OF JOINING THE LAWSUIT

        If you join the lawsuit, you may be required to provide information about your

employment with Hummingbird, answer written questions, produce documents and/or testify at

a pre- trial deposition or trial.

        If you join the lawsuit and the Court finds in favor of Plaintiff, you may be entitled to a

money recovery. However, if you join the lawsuit, and the court rules in favor Defendants, you

will not be entitled to any relief.

      Plaintiff’s attorneys are being paid on a contingency fee basis, which means that, if there is

no recovery, there will be no attorneys’ fees.

        By joining this lawsuit, you are designating the attorneys identified in Section VII to

represent your interests. In addition, you agree that the Named Plaintiff, Justina Gorsha, may

make decisions on your behalf regarding this lawsuit, including the manner and method of

conducting the suit. The decisions and/or agreements entered into by the Named Plaintiff will be

binding on you if you join this lawsuit. Further, you will be bound by the judgment of the Court

on all issues in this case, including the reasonableness of any settlement.




                                                 3
     Case: 1:19-cv-01905-SL Doc #: 12-1 Filed: 12/12/19 4 of 6. PageID #: 61



      VII.   YOUR LEGAL REPRESENTATION IF YOU JOIN

       If you choose to join this lawsuit, your interests will be represented by Attorneys:

                            Shannon Draher
                            Nilges Draher LLC
                            7266 Portage Street, N.W., Suite D
                            Massillon, Ohio 44646
                            Phone: (330) 4707-4428
                            Fax: (330) 754-1430
                            Email: sdraher@ohlaborlaw.com

                            Christopher J. Lalak
                            Nilges Draher LLC
                            614 W. Superior Ave., Suite 1148
                            Cleveland, OH 44113
                            Phone: (216) 230-2955
                            Fax: (330) 754-1430
                            Email: clalak@ohlaborlaw.com

      VIII. DEFENDANTS’ LEGAL REPRESENTATION

      Defendants are represented by:

Barry Y. Freeman                                           Phillip A. Ciano
Buckingham, Doolittle & Burroughs, LLC                     Ciano & Goldwasser, LLP
1375 E. 9th St., 17th Floor                                ETON Tower
Cleveland, OH 44114                                        28601 Chagrin Blvd., Ste. 250
Phone: 216.736.4223                                        Beachwood, OH 44122
Fax: 216.615.3023                                          216.658.9900
Email: bfreeman@bdblaw.com                                 Email: pac@c-g-law.com


 THIS NOTICE HAS BEEN AUTHORIZED BY UNITED STATES DISTRICT JUDGE
 SARA LIOI OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
 DISTRICT OF OHIO, EASTERN DIVISION. THE COURT HAS TAKEN NO
 POSITION REGARDING THE MERITS OF THIS LAWSUIT. PLEASE DO NOT
 CONTACT THE COURT REGARDING THIS NOTICE.




                                               4
      Case: 1:19-cv-01905-SL Doc #: 12-1 Filed: 12/12/19 5 of 6. PageID #: 62



                     CONSENT TO BECOME A PARTY PLAINTIFF


In the matter of:     Gorsha v. Hummingbird Home Care, LLC, et al., Case No. 1:19-CV-1905,
                      United States District Court, Northern District of Ohio, Eastern Division
I, the undersigned, am a former or current home health aide employed by Hummingbird Home
Care, LLC who worked more than 40 hours in one or more workweeks between August 30, 2016
and the present.
I acknowledge that I have read the Notice of Collective Action Lawsuit, and that I hereby consent
to become a party-plaintiff in the above-captioned lawsuit.
By my signature below, I designate the above representative Plaintiff and her attorneys as my
agents to make decisions on my behalf concerning the litigation, the manner and method of
conducting this litigation, and decisions regarding settlement, attorneys’ fees and costs and all
other matters pertaining to this lawsuit.


                          Please provide the following information:




 Full Name (Print clearly)                         Signature/Date




 Street Address                                    City/State/Zip




 Telephone Number




                                               5
    Case: 1:19-cv-01905-SL Doc #: 12-1 Filed: 12/12/19 6 of 6. PageID #: 63



                Return this form in the enclosed Pre-paid envelope to:
                                 Nilges Draher LLC
                          7266 Portage Street, N.W., Suite D
                                Massillon, OH 44646
                        You may also fax it to: 330-754-1430
                    You may also email it to: cs@ohlaborlaw.com


Remember that the Consent Form must be returned within 60 days from the date of this
  notice, i.e. postmarked, faxed, or emailed no later than [***Month Date***], 2020.




                                          6
